    Case 18-51587           Doc 50-1        Filed 05/27/21        Entered 05/27/21 10:04:48               Page 1 of 1

                                                   Notice Recipients
District/Off: 0205−5                      User: srai                         Date Created: 5/27/2021
Case: 18−51587                            Form ID: 160                       Total: 16


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        Prison Planet TV, LLC
intp        Infowars Health, LLC
intp        Free Speech Systems, LLC
intp        Infowars, LLC
intp        Alex E. Jones
                                                                                                                TOTAL: 5

Recipients of Notice of Electronic Filing:
ust         U. S. Trustee        USTPRegion02.NH.ECF@USDOJ.GOV
tr          Richard M. Coan           ct14@ecfcbis.com
aty         Holley L. Claiborn          holley.l.claiborn@usdoj.gov
aty         Jay Marshall Wolman            jmw@randazza.com
aty         Melissa L Simonik           melissa@simoniklaw.com
aty         Suzann Beckett          suzannb@beckett−law.com
                                                                                                                TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Erica L. Garbatini     33 Hart St.     Watertown, CT 06795
cr          Synchrony Bank       c/o PRA Receivables Management, LLC           P.O. Box 41021        Norfolk, VA 23541
cr          American Express National Bank       c/o Becket and Lee LLP        PO Box 3001        Malvern, PA 19355−0701
cr          Waterbury CT Teachers Federal Credit Union       997 Straits Turnpike       Middlebury, CT 06762
aty         Koskoff, Koskoff & Bieder, PC      Attn: William M. Bloss        350 Fairfield Avenue      Bridgeport, CT 06604
                                                                                                                TOTAL: 5
